 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-00055-MCE
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        TSR ADMIT/DENY HEARING
13                         v.
                                                        DATE: June 6, 2019
14   BRADLEY DAVID MCGRATH                              TIME: 10:00 a.m.
                                                        COURT: Hon. Morrison C. England, Jr.
15                               Defendant.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for Admit/Deny hearing on June 6, 2019.

21          2.     Since that date, under the supervision of Probation Officer Sara Gnewikow, the offender

22 has entered an inpatient treatment program
23          3.     As further successful participation in the inpatient treatment center may affect the

24 ultimate disposition of this case, the Probation Officer and the offender now seek to continue the
25 currently scheduled Admit/Deny Hearing to August 22, 2019. The United States does not object to this
26 request.
27          4.     By this stipulation, defendant now moves to continue the Admit/Deny Hearing until

28 August 22, 2019.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        5.     The parties agree and stipulate, and request that the Court find the following:

 2               a)      Probation Officer Sara Gnewikow has placed the offender into an inpatient

 3        treatment program.

 4               b)      Counsel for defendant desires additional time to allow the defendant to continue

 5        performing successfully in the program.

 6               c)      The government does not object to the continuance.

 7               d)      There are no Speedy Trial Act Requirements as this is a violation of the Terms of

 8        Supervised Release

 9        IT IS SO STIPULATED.

10
11
     Dated: May 30, 2019                                  MCGREGOR W. SCOTT
12                                                        United States Attorney
13
                                                          /s/ MICHAEL W. REDDING
14                                                        MICHAEL W. REDDING
                                                          Assistant United States Attorney
15
16
     Dated: May 30, 2019                                  /s/ Timothy Zindel
17                                                        Timothy Zindel
18                                                        Counsel for Defendant
                                                          Bradley David McGrath
19
20                                                  ORDER
21        IT IS SO ORDERED.
22 Dated: June 4, 2019
23
24
25
26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME            2
30   PERIODS UNDER SPEEDY TRIAL ACT
